Citation Nr: 1647461	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an effective date earlier than September 6, 2007, for the award of service connection for DJD and DDD of the lumbar spine.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972 and from October 1972 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board most recently denied the Veteran's back service connection claim in a January 1997 decision.  Thereafter, the Veteran filed a September 2007 claim to reopen.  His claim was denied in December 2007; however, the RO granted service connection and a 10 percent rating in a March 2010 rating decision.  Following a June 2010 surgery, the RO granted a temporary total rating in December 2010 for convalescence from June 8, 2010 to July 31, 2010, with a 10 percent rating assigned from August 1, 2010.

In November 2015, the Veteran indicated that he wished to discontinue representation by his veterans service organization (VSO).  Further, an October 2016 correspondence from the VSO confirmed that representation was discontinued.  Thus, the Veteran is self represented in this case.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is warranted for the Veteran's back rating claim.  As noted above, service connection for the Veteran's back claim and a 10 percent rating were granted in a March 2010 rating decision.  The Veteran then underwent a June 2010 surgery consisting of a left L4-L5 microdiskectomy, as well as a left L4-L5 transfacet approach for lateral disc excision.

The Veteran submitted a January 2011 statement in which he indicated that he continued to suffer severe pain which required him to sleep in a reclining chair.  He noted that he experienced less pain after surgery; however, he did continue to suffer severe muscle spasms.  He further noted that he continued to struggle with many activities of daily living.  The Veteran further indicated in the March 2013 substantive appeal that he has difficulty walking and requires a cane or walker and that his back disability should be rated higher than 10 percent.

The Veteran has received treatment for his back disability at the Alexandria, Louisiana VA Medical Center (VAMC) and he has also been afforded two VA examinations.  The Board notes that a July 2009 VA treatment record prior to the claim indicated he was treated for severe pain in his lower back radiating to his left thigh and knee.  Further, the examiner noted tenderness in the lumbar region with a limitation of 30 degrees of bending due to pain.

The Veteran was afforded a December 2009 VA examination in which he was diagnosed with DJD and DDD of the lumbar spine.  Symptoms included numbness, paresthesias, leg or foot weakness, unsteadiness, fatigue, decreased motion, stiffness, weakness, spasms and severe pain.  The examiner also noted radiating pain to the Veteran's left leg and foot.  Upon range of motion testing, the examiner indicated forward flexion of the thoracolumbar spine to 80 degrees and posterior extension to 20 degrees.  Objective evidence of pain was found on active range of motion and flowing repetitive motion.  Range of motion after repetitive motion was limited to 70 degrees.

The Veteran was also afforded a May 2011 VA examination in which the examiner indicated he was experiencing pain with radiation to both lower extremities.  Upon range of motion testing, the examiner indicated forward flexion of the thoracolumbar spine to 70 degrees and posterior extension was to 30 degrees, with mild to moderate pain on range of motion and no loss of motion after repetition.

The Board notes the Veteran was also afforded a December 2011 VA examination related to his employability.  The examiner noted the Veteran was unable to secure and maintain substantially gainful employment due to his service-connected back disability with left lower extremity radiculopathy.  She indicated that although the Veteran experienced some improvement after the June 2010 surgery, he still has constant back pain, limited mobility and is unable to walk any significant distance or sit for an extended period of time.

The Board finds that despite the two prior VA back examinations, a remand is required for a new VA examination to fully evaluate the severity of the Veteran's service-connected back disability.  The United States Court of Appeals for Veterans Claims (Court) found that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This standard was not completely satisfied in the most recent May 2011 VA examination and therefore, the Board finds that another VA examination is warranted.

In light of the remand, updated VA treatment records must be obtained.  38 C.F.R. § 3.159 (c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any applicable private treatment records should also be obtained.

The Veteran indicated in the March 2013 substantive appeal (Form 9) that the date of the award of service connection for the back disability should be from October 1976.  In a May 2013 letter, the RO correctly explained that when a decision is final as to an effective date, there can be no later freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Additionally, for those circumstances, the letter correctly stated that a request for a revision based on clear and unmistakable error (CUE) is the proper approach to then establishing an earlier effective date.  

Nevertheless, the Veteran's September 2010 statement can reasonably construed as a notice of disagreement (NOD) with the March 2010 rating decision's effective date of September 6, 2007, for the award of service connection for DJD and DDD of the lumbar spine.  See 38 C.F.R. § 20.201 (2010) (newer provisions require a NOD on a standardized form).  The Veteran discussed how he believed his back condition was first incurred in service and that he had a claim in the 1970s and that the situation should have been resolved back then.  Although lacking the specific words "Notice of Disagreement," when read sympathetically, the September 2010 statement contains all of the hallmarks of a NOD.

Thus, in addition to the rating issue, a statement of the case (SOC) should have included the issue of entitlement to an effective date earlier than September 6, 2007, for the award of service connection for DJD and DDD of the lumbar spine.  When there has been an adjudication by the RO and a timely NOD has been filed, a SOC addressing the issue must be furnished to the appellant.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this claim will also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC for the issue of entitlement to an effective date earlier than September 6, 2007, for the award of service connection for DJD and DDD of the lumbar spine.  Inform the Veteran that he must file a substantive appeal (VA Form 9) to perfect the appeal.

2.  Contact the Veteran and request authorization and consent to release information to VA for any private provider that has treated his back disability.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's back. The Veteran should be informed that in the alternative, he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Also, obtain complete VA treatment records from October 2012, to include from the Alexandria VAMC.

4.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his back disability.  The claims file must be reviewed.  Further, all indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and the effect of pain on his range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.

He or she is further requested to indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner must also test the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly and thoroughly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

5.  Finally, readjudicate the appeal. If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

